SANBORN, Circuit Judge.
The defendant below was indicted, tried, and convicted, and sentenced for the unlawful purchase, not in or from an original stamped package, of nine grains of morphine. Counsel for the defendant in his brief concedes that the record of the trial in this case is “void of any exceptions, motions to direct a verdict, or objections to the instructions,” and adds: “We are forced to rely upon that inherent right that this court has to review a verdict and record, where liberty and life is involved, to prevent a miscarriage of justice, and we most earnestly ask the court to review this record, for the purpose of determining whether or not there has been such miscarriage of justice.”
This appellate court ought not, therefore, in view of the numerous eases waiting on lawful requests for reviews of the evidence therein, to delay the decisions in those cases to decide the sufficiency of the evidence in this case, unless it is satisfied that there has been a miscarriage of justice here. Feinberg v. United States (C. C. A.) 2 F.(2d) 955, 956; Damico v. Firemen’s Fund Ins. Co. (C. C. A.) 5 F.(2d) 318, 319. At counsel’s request we have thoughtfully read the evidence, the instructions of the court, and the briefs of counsel for the parties in this suit, to ascertain whether or not there was a miscarriage of justice here, and we are not convinced that there was.
The judgment below is therefore affirmed.